TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00017-CR
NO. 03-04-00046-CR

NO. 03-04-00047-CR

NO. 03-04-00048-CR



Terry Ulloa, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NOS. CR2002-376, CR2003-250, CR2003-251 & CR2003-252

HONORABLE GARY L. STEEL, JUDGE PRESIDING



O R D E R
PER CURIAM
The reporter's record in these companion cases was originally due to be filed on
February 9, 2004.  At the court reporter's request, the time for filing was extended to April 9, 2004. 
The record has not been tendered for filing.
The court reporter for the 22nd District Court, Mr. Rick Roberts, is ordered to file the
reporter's record in these causes no later than May 14, 2004.  No further extension of time will be
granted.  See Tex. R. App. P. 37.3(a)(2).

It is ordered April 22, 2004.

Before Justices Kidd, B. A. Smith and Pemberton
Do Not Publish